Citation Nr: 9925942	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for lumbar spine disability.

2.  Entitlement to an increased (compensable) rating for 
thoracic (dorsal) spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April to October 
1958 and from June 1964 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Little Rock 
Regional Office (RO) September 1992 rating determination that 
the service-connected thoracic (dorsal) spine disability 
(rated noncompensable since December 1971, by virtue of April 
1972 RO grant of service connection) involved both the lumbar 
and thoracic spine and warranted a rating of 40 percent.

In September 1995, September 1996, and April 1997, the case 
was remanded to the RO for additional development of the 
evidence.  In April 1997, the Board found that separate 
disability ratings were appropriate for the service-connected 
lumbar spine and thoracic spine disabilities pursuant to 
Esteban v. Brown, 6 Vet. App. 259 (1994), and directed the RO 
to assign appropriate ratings for each disability.

The September 1992 RO rating decision currently on appeal 
granted service connection for the veteran's lumbar spine 
disability, and determined that an overall rating of 40 
percent was warranted for the service-connected lumbar and 
thoracic spine disabilities.  He timely disagreed with the 40 
percent rating assigned his thoracic and lumbar spine 
disabilities, and perfected an appeal of the issue.  By March 
1998 rating action implementing the April 1997 Board 
decision, the RO assigned separate disability ratings for the 
thoracic and lumbar spine disabilities (zero and 40 percent, 
respectively).  Thus, the matter of propriety of the rating 
of the service-connected lumbar spine disability from the 
effective date of the award to final resolution is now on 
appeal, Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. 
West, 12 Vet. App. 119 (1999), and the issues before the 
Board are thus as listed on the title page above.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is associated with 
degenerative arthritis and disc disease productive of 
radiating pain and discomfort, increasing on physical 
activity and when driving a car; flexion is to 35 degrees, 
extension is to 10 degrees, and lateral bending is to 10 
degrees, bilaterally; motion in all directions is associated 
with pain; there is no evidence of muscle atrophy, skin 
changes, disuse, or neurological findings consistent with 
pronounced intervertebral disc syndrome.

2.  The service-connected thoracic spine disability is 
associated with degenerative arthritis which is productive of 
pain, fatigue, and tenderness, but the medical evidence does 
not demonstrate that it is productive of impairment of range 
of motion (separate from the impaired range of motion of the 
lumbar spine).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5293, 5295 (1998).

2.  The criteria for a compensable rating for thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5291 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  His claim of an 
initial rating in excess of 40 percent for the service-
connected lumbar spine disability is well grounded, as it 
stems from the rating initially assigned by the RO following 
the September 1992 grant of service connection for that 
disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  His 
claim of an increased (compensable) rating for the service-
connected thoracic spine disability is well grounded based on 
his assertion that disability associated therewith has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).

Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the veteran's claim; 
thus, the duty to assist has been satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase (as is the case with 
regard to the service-connected lumbar spine disability).  
Fenderson, 12 Vet. App. 119.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue (as is the case with regard to the veteran's thoracic 
spine disability), the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban, 
6 Vet. App. at 261-62, holding that all disabilities, 
including those arising out of a single disease entity, are 
to be rated separately under 38 C.F.R. § 4.25 unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Historically, service connection for thoracic spine 
disability was granted by RO rating decision in April 1972, 
and a noncompensable rating was assigned (previously, service 
connection for back disability was denied by the RO in 
January 1968, June and July 1970, and November 1971, 
concluding that the disability was not related to the 
veteran's active service period).  The April 1972 rating 
decision granting service connection for residuals of 
thoracic spine injury (manifestation of which included 
degenerative arthritis demonstrated by radiographic 
evidence), and the September 1992 rating decision granting 
service connection for lumbar spine disability (including 
degenerative disc disease) were based on his service medical 
records and post service VA and private clinical evidence 
establishing, overall, that chronic disabilities involving 
the thoracic and lumbar spine were in fact related to active 
service.  The noncompensable rating of the thoracic spine 
disability has been in effect since the initial grant of 
service connection in April 1972 and, as indicated above, the 
40 percent rating of the lumbar spine disability was assigned 
by the RO following the April 1997 Board decision that 
separate disability ratings were warranted for the thoracic 
spine and lumbar spine disabilities.  

VA and private medical records and examination reports from 
November 1967 to November 1982 reveal intermittent complaints 
referable to the veteran's thoracic and lumbar spine 
including pain and impaired range of motion.

In April 1990, T. Fletcher, M.D., revealed that he treated 
the veteran in September 1989, at which time he was involved 
in a motor vehicle accident in which he sustained cervical 
spine, shoulder, and the left wrist and elbow injuries.  
Included therewith were hospitalization records from the St. 
Vincent Infirmary Medical Center from September to October 
1989, documenting treatment associated with cervical spine 
disability.

A December 1990 Social Security Administration (SSA) 
disability determination notice reveals that the veteran was 
found disabled from September 1989 by reason of a cervical 
spine fracture and chip fracture of the left wrist.  Clinical 
records from various medical providers supplied by SSA, dated 
October 1982 to November 1990 reveal, in pertinent part, 
intermittent reports of back pain, findings of impaired back 
motion, and evidence of degenerative changes in the thoracic 
and lumbar spine.  

On VA orthopedic examination in January 1992, the veteran 
indicated that he was last treated for back disability in 
1970.  On examination of the thoracic spine, there was no 
evidence of paraspinal muscle spasm, list, or scoliosis; 
neurological examination revealed no abnormalities; X-ray 
study of the thoracic spine revealed minimal degenerative 
changes at several levels.  Dorsal spine strain was 
diagnosed.

Medical records from Dr. H. Ward, from April 1977 to March 
1992 document occasional treatment associated with various 
symptoms, but do reveal treatment associated with thoracic or 
lumbar spine disability.

On VA medical examination in June 1992, the veteran indicated 
that he experienced intermittent, non-radiating low back 
pain, but he denied use of a brace or having undergone a 
surgery.  On examination, the thoracic spine was 
"unremarkable;" the lumbar spine was tender to palpation 
and motion was reduced, but strength, sensation, and reflexes 
were normal.  X-ray study of the lumbar spine revealed 
degenerative disc disease at L1-2.  Residuals of thoracic 
spine injury and residuals of lumbar spine injury with mild 
degenerative disc disease at L1-2 were diagnosed.

At a February 1993 RO hearing, the veteran testified that he 
experienced increasing pain and impairment of back motion, 
interfering with the simplest of activities such as tying 
shoe-laces.  He indicated that he was never pain-free and was 
unable to fully rest at night.  Reportedly, he experienced 
weakness and numbness and had muscle spasms once a day 
(extending from the waist up).  He testified that SSA 
determined him to be disabled by reason of his back 
disability.  

Medical records from the Pike County Memorial Hospital from 
April to May 1993 reveal treatment of the veteran's cervical 
spine disability manifested by symptomatology such as pain 
and impaired motion.

VA medical records from November 1992 to July 1994 reveal, in 
pertinent part, July 1993 and July 1994 reports of low back 
pain; in July 1994, the veteran also reported experiencing 
morning stiffness referable to his low back.  On examination 
in July 1994, degenerative disc disease of the lumbar spine 
was diagnosed.

On VA orthopedic examination in September 1994, the veteran 
indicated that he experienced back pain, increasing on 
lifting more than 15-20 pounds, driving, and bending.  On 
examination of the thoracic spine, there was no evidence of 
tenderness and the curvature was essentially normal.  
Examination of the lumbar spine revealed an essentially 
normal curvature but the range of motion was about 60 percent 
of normal; he was unable to perform heel- and toe-walking 
well but there was no evidence of localized weakness in the 
lower extremities; straight leg raising was to 15 degrees, 
bilaterally, and was associated with low back pain.  
Residuals of injury to thoracic and lumbar spine were 
diagnosed.

On VA medical examination in February 1996, the veteran 
indicated that he experienced thoracic and lumbar spine pain 
and discomfort.  On examination, he was able to bend forward 
to the extensor fingertips at the knees but did not reverse 
the lumbosacral lordosis; extension was to "neutral," and 
lateral bending was to 15 degrees, bilaterally, with normal 
symmetrical vertebral motion and no evidence of muscle spasm; 
he was able to heel- and toe-walk in a "normal manner;" 
straight leg raising was to 90 degrees, without evidence of 
discomfort; the thoracic and lumbar spine were tender to 
palpation in the paraspinal area.  X-ray study of the 
thoracic spine revealed mild degenerative changes; a study of 
the lumbosacral spine revealed L1 and L2 disc narrowing, but 
there was no evidence of spondylolisthesis or spondylolysis.  
Degenerative disc disease at L1 and L2 and "some" 
limitation of motion of the lumbar spine were diagnosed; the 
severity of disability was characterized as "mild," with no 
evidence of neurological impairment.  The examiner indicated 
that he did not detect any thoracic spine pathology or 
objective evidence suggestive of the presence of functional 
impairment.  

On VA psychiatric examination in June 1996, the veteran 
reported, in pertinent part, that he experienced back pain, 
increasing on prolonged walking.  

Medical records from M. Floyd, M.D., from October 1995 to 
March 1997, reveal treatment associated with back pain, 
primarily in the lumbosacral area.  

On VA neurological examination in May 1997, including the 
examiner's review of the claims file, the veteran indicated 
that he experienced back pain since active service, noting 
that intermittently (about 3 times a year), the pain became 
"much worse," radiated to his right buttock and right lower 
extremity, and was associated with numbness.  In the last 3 
or 4 years, he reportedly sought medical treatment for his 
back symptomatology on 3 or 4 occasions.  On examination, 
there was no evidence of neurological impairment, atrophy, or 
fasciculation.  Chronic low back pain with no evidence of 
neurological deficit or sciatica was diagnosed.

On VA medical examination in May 1997, including a review of 
the claims file, the examiner opined that the veteran had 
recovered from his thoracic spine injury, but his lumbar 
spine symptomatology persisted to the present (without any 
clear-cut evidence of nerve root compression).  The veteran 
was noted to have degenerative arthritis at L1-2 which could 
account for his right lower quadrant pain, but which was 
believed not to have been responsible for his right lower 
extremity pain.  Physical examination did not support a 
finding of loss of function of any musculature supplied by 
the sciatic nerve or lower lumbar components, or sensory loss 
supplied by the lower nerve roots; he was noted to have 
functioned in the face of his subjectively perceived pain.

On VA medical examination in August 1998, including the 
examiner's review of the claims file, the veteran indicated 
that he experienced upper and low back pain (suggesting that 
the low back pain was radiating to the right leg), noting 
that driving a car caused him to lose motion of the back; 99 
percent of the time, fatigue on standing was reportedly 
caused by upper back pain (he pointed to the T5-6 region).  
On examination, active flexion was to 35 degrees and 
extension and side bending were each to 10 degrees; end-point 
of motion in the aforementioned directions evoked an 
expression of pain; he was able to heel- and toe-walk 
"well" but straight leg raising was associated with pain; 
heel-to-knee test with the pelvis unstabilized created back 
pain; with the pelvis stabilized, there was some evidence of 
pain at the hips; reflex testing revealed a trace knee 
response, bilaterally, and no ankle response (even with 
confusion).  The examiner's review of multiple X-ray studies 
revealed degenerative disc disease between L1-2, joint space 
narrowing at L5-S1, slightly kyphotic curve to the thoracic 
spine, and minimal spurring on the lower thoracic vertebrae 
to the level of T9.  Degenerative joint disease of the lumbar 
spine (at L4-5 and L5-S1), right lower extremity pain 
secondary to facet disease process, degenerative disc disease 
with degenerative spurring at L1-2, and thoracic pain were 
diagnosed.  The examiner indicated that a magnetic resonance 
imaging (MRI) test would be performed to accurately determine 
the anatomical nature of the veteran's injury residuals.

An MRI test was scheduled and rescheduled on several 
occasions between September 1998 and January 1999; in 
February 1999, further rescheduling was discontinued because 
of the veteran's cancellation on February 19, 1999.

In April 1999, the veteran indicated, in writing, that he 
tried in good faith to undergo an MRI study but each time the 
test was scheduled (and each appointment time was reportedly 
kept by him), he was unable to do so because of back and 
cervical spine pain and inability to lay in one position in 
an MRI machine for the duration of the study.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints.  38 C.F.R. § 4.45(f).  

The veteran's service-connected lumbar spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5295, arthritis and lumbosacral strain, 
respectively, and a maximum 40 percent schedular rating is 
assigned under code 5295, based on evidence of severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Based on a review of the record, as discussed above, the 
Board finds that a rating in excess of the currently assigned 
40 percent for the veteran's service-connected lumbar spine 
disability is not warranted.  Initially, such disability is 
shown to be associated with arthritis (confirmed by numerous 
X-ray studies of record); however, a separate disability 
rating may not be assigned for lumbar spine arthritis under 
codes 5003 and 5010, as the currently assigned 40 percent 
evaluation under code 5295 includes impairment of the range 
of motion and provides for disability rating based on the 
presence of arthritis.  See 38 C.F.R. § 4.14.

The evidence reveals that the veteran's service-connected 
lumbar spine disability is associated with significant 
impairment of the range of motion (see, e.g., VA medical 
examination report in August 1998) and appears to be 
productive of essentially constant pain (which increases in 
severity 3 to 4 times a year), but the severity of 
symptomatology only occasionally prompts him to seek 
outpatient medical treatment (apparently during those times 
when he experiences increased pain, 3 to 4 times a year).  
However, he is currently receiving the maximum available 
schedular rating under code 5295, application of 38 C.F.R. 
§§ 4.40 and 4.45, and 4.59, as mandated by DeLuca, 8 Vet. 
App. at 206, does not provide a basis upon which an 
evaluation greater than 40 percent may be assigned under Code 
5295 (Code 5292, limitation of motion of the lumbar spine, 
also provides for a maximum rating of 40 percent, if the 
limitation of motion is "severe").

A rating in excess of 40 percent for a lumbar spine 
disability is available, in appropriate situations, under 
Diagnostic Code 5293, intervertebral disc syndrome; a 60 
percent evaluation under that code may be assigned if the 
intervertebral disc syndrome is pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is of application under that code if 
intervertebral disc syndrome is severe, productive of 
recurring attacks with intermittent relief.

In this case, the veteran has undergone numerous neurological 
examinations over the years, but only in August 1998 did the 
examiner determine that right lower extremity pain was 
secondary to facet disease process in the lumbosacral spine.  
However, the clinical findings in August 1998 clearly do not 
suggest that neurological impairment associated with the 
lumbosacral spine disability is consistent with evidence of 
pronounced intervertebral disc syndrome.  As discussed above, 
the veteran indicated on VA neurological examination in May 
1997, that his low back pain was radiating and associated 
with numbness only occasionally (3 to 4 times a year); such 
report is consistent with the entirety of the evidence of 
record showing only intermittent treatment of low back pain 
and repeated negative neurological findings.  Overall, the 
entirety of the evidence of record does not show that 
neurological impairment associated with the lumbar spine 
disability is pronounced and associated with persistent 
symptoms such as to warrant a 60 percent rating under Code 
5293.

The Board notes that the veteran appears to experience back 
pain and pain associated with nonservice-connected cervical 
spine disability, the severity of which prevents him from 
being able to undergo an MRI study.  However, in recently 
explaining the reasons for his inability to undergo such 
testing, he did not suggest that neurological 
impairment/symptomatology involving the service-connected 
lumbar spine disability played a part in him being unable to 
lay down for the required period of time; rather, it appears 
that general symptoms of pain in the neck and back are 
responsible for his overall impairment.

The evidence before the Board does not reveal that the 
veteran's service-connected lumbar spine disability is 
associated with a fractured vertebra, complete spine bony 
fixation (ankylosis), or lumbar spine ankylosis; thus, a 
rating of his disability under Diagnostic Codes 5285, 5286, 
or 5289, respectively, is not warranted.  

With regard to the veteran's service-connected thoracic spine 
disability, it is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5291, arthritis and limitation of 
motion of dorsal spine, respectively, and a noncompensable 
rating is assigned consistent with evidence of slight 
impairment of motion.  If the impairment of the range of 
motion of dorsal spine is moderate or severe, a 10 percent 
rating will be assigned under Code 5291.

Based on the foregoing criteria and the entire evidence of 
record, the Board finds that a compensable rating for the 
veteran's service-connected thoracic spine disability is not 
warranted.  As indicated above, all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately under 38 C.F.R. § 4.25 unless they constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261-62.  In this 
case, service connection is currently in effect for thoracic 
and lumbar spine disabilities; the evidence demonstrates that 
the veteran experiences pain in the lumbosacral spine and in 
the thoracic spine, and the range of motion of the back is 
shown to be impaired.  However, the medical evidence does not 
demonstrate that separate impairment of the range of motion 
may be attributed to the lumbar spine disability and to the 
thoracic spine disability so as to allow assignment of a 
separate compensable rating for the thoracic spine 
disability.  The evidence shows that impairment of the range 
of motion of the back constitutes the same manifestation of 
the overall back disability, including both the lumbar and 
thoracic spine.  

Although the evidence reveals that the veteran experiences 
symptoms of pain and discomfort distinctly attributable to 
the thoracic spine disability, assignment of a separate 
disability rating for the thoracic spine disability based on 
evidence of pain and impairment of the range of motion would, 
in this case, violate the antipiramiding provision of the 
38 C.F.R. § 4.14 discussed above.  The Board notes that an 
attempt was recently made to evaluate the nature and severity 
of the thoracic and lumbar spine disabilities, and the 
veteran was to undergo an MRI study of the spine.  However, 
as he was unable to undergo such study, it cannot be now 
determined whether a separate compensable rating may be 
assigned his service-connected thoracic spine disability in 
addition to the 40 percent rating assigned his lumbar spine 
disability.

The evidence demonstrates that the veteran's service-
connected thoracic spine disability is associated with 
degenerative arthritis and is productive of symptoms of pain 
and discomfort; yet, a compensable rating may not be assigned 
such disability by application of Diagnostic Code 5003.  As 
discussed above, a separate disability rating may be assigned 
under this code, in the absence of limitation of motion, if 
degenerative or post-traumatic changes affect 2 or more major 
joints or 2 or more minor joint groups.  In this case, the 
pertinent service-connected disability is manifested by 
arthritis of only one minor joint group (multiple 
involvements of the dorsal vertebrae), see 38 U.S.C.A. 
§ 4.45; a separate disability rating for arthritis of the 
thoracic spine is therefore inappropriate.  

While a compensable rating may be assigned for arthritis 
under code 5003 if the impairment of the range of motion of 
the pertinent joints is noncompensable, the evidence does not 
demonstrate that the range of motion of the thoracic spine is 
in any way impaired in addition to the impaired (and 
evaluated separately) motion of the lumbosacral spine.

The evidence before the Board does not reveal that the 
veteran's service-connected thoracic spine disability is 
associated with fractured vertebra, complete spine bony 
fixation (ankylosis), thoracic spine ankylosis, or 
intervertebral disc syndrome; thus, a rating of such 
disability under Codes 5285, 5286, 5288, or 5293, 
respectively, is unwarranted.  

The evidence of record before the Board does not reveal that 
the veteran's service-connected lumbar and/or thoracic spine 
disabilities cause him unusual or exceptional hardship such 
as to warrant application of 38 C.F.R. § 3.321(b)(1).  
Although he receives occasional medical treatment associated 
with such disabilities, he is not shown to have required 
frequent periods of hospitalization due to his service-
connected back disabilities.  The entirety of the evidence of 
record does not show that the service-connected back 
disabilities alone cause him exceptional hardship in an 
employment setting.  The rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an exceptional or unusual disability picture 
associated with the service-connected back disability, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A rating in excess of 40 percent for lumbar spine disability 
is denied.

An increased (compensable) rating for thoracic (dorsal) spine 
disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

